Case: 21-50353       Document: 00516096423        Page: 1    Date Filed: 11/17/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                   November 17, 2021
                                   No. 21-50353
                                                                     Lyle W. Cayce
                                                                          Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Gerardo Hernandez-Guzman,

                                                         Defendant—Appellant.


                    Appeal from the United States District Court
                         for the Western District of Texas
                             USDC No. 2:20-CR-186-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Gerardo Hernandez-Guzman pleaded guilty to illegal reentry into the
   United States.     He appeals his sentence, arguing that the enhanced
   sentencing range in 8 U.S.C. § 1326(b) is unconstitutional because a prior
   conviction is an element of the offense that must be alleged in the indictment
   and found by a jury beyond a reasonable doubt. He concedes, though, that


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50353      Document: 00516096423             Page: 2   Date Filed: 11/17/2021




                                      No. 21-50353


   this issue is foreclosed by Almendarez-Torres v. United States, 523 U.S. 224
   (1998). Still, he wishes to preserve it for further review. The Government
   has filed an unopposed motion for summary affirmance, agreeing that the
   issue is foreclosed by Almendarez-Torres. Alternately, the Government
   requests an extension of time to file its brief.
          We agree that Almendarez-Torres forecloses Hernandez-Guzman’s
   sole appellate argument. See 523 U.S. at 226–27; Apprendi v. New Jersey, 530
   U.S. 466, 476, 489–90 (2000); United States v. Wallace, 759 F.3d 486, 497
   (5th Cir. 2014); United States v. Garza-Lopez, 410 F.3d 268, 275–76 (5th Cir.
   2005). Because the Government’s position “is clearly right as a matter of
   law so that there can be no substantial question as to the outcome of the
   case,” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969),
   the Government’s motion for summary affirmance is GRANTED, the
   Government’s alternative motion for an extension of time to file a brief is
   DENIED as moot, and the judgment of the district court is AFFIRMED.




                                           2